                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

COLONIAL PIPELINE COMPANY,                    )
                                              )
       Plaintiff,                             )      Case No. 3:20-cv-00666
 v.                                           )
                                              )
METROPOLITAN NASHVILLE                        )      Judge William L. Campbell, Jr.
AIRPORT AUTHORITY,                            )      Magistrate Judge Alistair E. Newbern
et al.                                        )      JURY DEMAND
                                              )
        Defendants                            )
                                              )
and                                           )
                                              )
METROPOLITAN NASHVILLE                        )
AIRPORT AUTHORITY,                            )
                                              )
                 Plaintiff/Counter-Defendant, )      Case No. 3:20-cv-00809
v.                                            )
                                              )
COLONIAL PIPELINE COMPANY,                    )      Judge William L. Campbell, Jr.
                 Defendant/Counter-Claimant. )       Magistrate Judge Alistair E. Newbern
                                              )



  MEMORANDUM OF LAW IN SUPPORT OF COLONIAL PIPELINE COMPANY’S
            MOTION TO DISQUALIFY MNAA’S COUNSEL


       Colonial Pipeline Company (“Colonial”) respectfully submits this Memorandum in

Support of its Motion to Disqualify current counsel for Metropolitan Nashville Airport Authority

(“MNAA”) from further representing MNAA in these lawsuits (“MNAA’s Counsel” will refer to

the law firm representing MNAA in these lawsuits).

       MNAA’s Counsel previously represented and advised Colonial adverse to MNAA

regarding the same easement agreement and some of the same or similar matters or issues

involved in these lawsuits. It may be preliminarily concluded MNAA Counsel has confidential


                                               1

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 1 of 19 PageID #: 566
information from that prior representation which is imputed to all attorneys in MNAA’s

Counsel.1 Here, MNAA’s Counsel actually has confidential information and, moreover,

MNAA’s lead litigation counsel in these cases has read the file containing at least some of that

information.    Accordingly, MNAA’s Counsel has a conflict of interest and should be

disqualified.

                                       BACKGROUND2

       Colonial owns and operates a refined products pipeline used to transport millions of

gallons of petroleum products across the United States. (Case No. 3:20-cv-00666, Doc. No. 26,

Colonial Amended Complaint ¶ 7.) Colonial and MNAA are involved in these two related

lawsuits before this Court. (See generally, Case No. 3:20-cv-00666, Doc. No. 26, Colonial

Amended Complaint; Case No. 3:20-cv-00809, Doc. No. 1-1, MNAA Complaint.) The lawsuits

arise from disputes between MNAA and Colonial regarding damage to one of Colonial’s

pipelines and resulting contamination at Nashville International Airport (“BNA”) and the

potential relocation of segments of Colonial’s pipelines at BNA. (Id.)

       In 1976, Colonial entered into a Dedication of Easement and Agreement (the “1976

Easement”) with MNAA, by which MNAA granted Colonial a permanent easement across a

portion of MNAA’s property at BNA for the construction and operation of a gasoline pipeline.

(Case No. 3:20-cv-00666, Doc. No. 26, Colonial Amended Complaint ¶¶ 8-9.)

       In 2018, MNAA began discussions with Colonial about relocating portions of its

pipelines to accommodate proposed expansion projects by MNAA and the Tennessee

Department of Transportation (“TDOT”) involving improvements to roadways in and around

1
  Imputation occurs despite the fact that individual lawyers who worked on these matters for
Colonial at MNAA’s Counsel are no longer with the law firm.
2
  Since the allegations in the lawsuits form the context in which this motion should be addressed,
this memorandum contains cites to the relevant allegations.
                                                2

    Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 2 of 19 PageID #: 567
BNA. (Case No. 3:20-cv-00666, Doc. No. 26, Colonial Amended Complaint ¶ 55; Case No.

3:20-cv-00809, Doc. No. 1-1, MNAA Complaint ¶¶ 11-26.)

          In April 2019, in connection with MNAA’s expansion projects, MNAA gave TDOT

employees permission to conduct soil borings at one or more locations at BNA, which resulted in

a strike of Colonial’s Line 19 and discharge of a significant quantity of gasoline. (Id. at ¶ 35-36.)

The line strike has contaminated soils and groundwater in the area, causing Colonial to incur

millions of dollars in costs and damages, and has impacted pipeline relocation efforts, including

as to location, cost, and timing. (Id. at ¶¶ 44-56.)

          On July 31, 2020, Colonial filed suit in this Court against MNAA and its engineer

AECOM Technical Services, Inc. (Case No. 3:20-cv-00666), seeking to hold them responsible

for and recover Colonial’s costs and damages incurred and to be incurred as a result of the line

strike. (“Line Strike Case”). In its Amended Complaint, Colonial asserts, among other things,

that MNAA’s acts and omissions in relation to the line strike interfered with Colonial’s

reasonable expectations and rights under the 1976 Easement, were contrary to the express and

implied terms of the 1976 Easement, and constituted a breach of the 1976 Easement. (Id. at ¶¶

58-68.)

          On September 4, 2020, MNAA filed suit in state court seeking a declaration that

Colonial is responsible under the 1976 Easement for relocating its pipelines or easement and

asking the court to set a schedule for the relocation (“Relocation Case”). In its Complaint,

MNAA seeks an order declaring Colonial responsible for costs and expenses to relocate

segments of its pipeline. Colonial removed the case to this Court (Case No. 3:20-cv-00809) and

sought to consolidate it with the Line Strike Case. While the Court found “there is some overlap

in the claims and relevant evidence,” it did not consolidate the cases and said any overlap in



                                                   3

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 3 of 19 PageID #: 568
them can be handled through case management. (Case No. 3:20-cv-00666, Doc. No. 46, Order.)

Case management of both cases is being coordinated and the parties have agreed generally that

discovery in one case can be used in the other case. (Case No. 3:20-cv-00666, Doc. No. 62, Joint

Discovery Plan ¶ 7; Case No. 3:20-cv-00809, Doc. No. 37, Joint Discovery Plan ¶ 7.)

       Among the issues in the Relocation Case are Colonial’s obligations under the 1976

Easement, including Section 3 dealing with obligations with respect to the relocations of

easement or pipelines and the cost thereof (see e.g., Case No. 3:20-cv-00809, Doc. No. 1-1,

MNAA Complaint ¶¶ 28-31), and as reflected in the parties’ Joint Status Reports filed on April

15, 2021 and May 7, 2021, and other pleadings, whether certain segments of Colonial’s pipelines

on MNAA’s property that have been relocated over the years outside of the boundaries of the

1976 Easement are subject to the 1976 Easement (see, Case No. 3:20-cv-00666, Doc. No. 63,

Joint Status Report ¶ 2; Case No. 3:20-cv-00809, Doc. No. 8, Colonial Counterclaim ¶¶ 9-10, 17;

Doc. No. 40, Joint Status Report ¶ 2; and Doc. No. 42, Amended Joint Status Report ¶ 4).

Relevant to this issue is the fact that, in or around May 2000, MNAA sent Colonial a proposed

Amended and Restated Easement Agreement that sought to subject all segments moved outside

the boundaries of the 1976 Easement as of that time to the terms of the 1976 Easement (the

“Proposed Amended Easement”). (Case No. 3:20-cv-00809, Doc. No. 42, Amended Joint Status

Report ¶ 4.) Colonial did not execute the Proposed Amended Easement. (Id.)

       During the course of the lawsuits, it was discovered that Colonial’s files regarding prior

pipeline relocations indicated MNAA’s Counsel previously represented Colonial with respect to

easement and right-of-way issues, including at BNA and involving MNAA. Included in them

was an invoice from MNAA’s Counsel dated March 2002 on an “Airport Authority” matter,

which included entries for calls with Colonial in-house counsel on airport right of way and



                                               4

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 4 of 19 PageID #: 569
research on airport expansion plans (See Exhibit A), as well as bills for specific, apparently

unrelated matters and for a “General” matter.

       Concerned that MNAA’s Counsel has confidential, attorney-client information relevant

to the lawsuits, in January of this year Colonial requested copies of certain Colonial files in

MNAA’s Counsel’s possession, specifically any files for the “Airport Authority” matter, the

“General” matter, and files for any other generally named matter (e.g., “Miscellaneous”)

(collectively the “Colonial Files”).3

       The Colonial Files received from MNAA’s Counsel indicate Colonial sought legal advice

from attorneys at MNAA’s Counsel from at least 1999 to 2004, including specifically advice on

easement and relocation issues, and engaged MNAA’s Counsel to provide that advice with

respect to matters that included:

           Rights and obligations related to the 1976 Easement, including Section 3;
           An Amended Easement (proposed by MNAA in or around 2000, but never
                signed), which proposed to apply the terms of the 1976 Easement to segments of
                Colonial’s pipelines on MNAA property that had been relocated since 1976; and
           Past and proposed relocations, including pipeline segments that, as of or during
                MNAA’s Counsel’s representation of Colonial, had been or were proposed to be
                moved outside of the boundaries of the 1976 Easement.

Documents in those Colonial Files include materials created by MNAA’s Counsel evidencing the

precise similarity of matters and issues involved in these lawsuits and matters and issues upon

which MNAA’s Counsel previously represented Colonial adverse to MNAA:

              A “Conflict Record Memorandum” prepared by MNAA’s Counsel when the
               Airport Authority matter was opened that lists the client as “Colonial Pipeline
               Co,” and the adverse party as “Airport Authority,” and the “Description of
               Matter” as “relocation of pipeline” (Attached as Exhibit B);


3
  MNAA’s Counsel initially provided only a copy of the “Airport Authority” file, which
contained documents on its representation of Colonial concerning the 1976 Easement, including
specifically on Section 3. Colonial again requested the General matter file, which was provided.
                                                5

    Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 5 of 19 PageID #: 570
              A firm-wide conflicts check email from a MNAA’s Counsel partner at that time
               opening the Airport Authority matter describing it as “relocation of pipeline on
               property newly acquired by Airport Authority – Determine contractual
               obligations to relocate based on easement agreements between CPC and
               Airport Authority for existing property owned by Airport Authority” (Attached
               as Exhibit C (the “Conflicts Check Email”) (emphasis added).

              A March 4, 1992, letter from a then Bass, Berry & Sims attorney to Right of Way
               counsel at Colonial regarding the 1976 Easement, providing advice on Colonial’s
               responsibility for relocations thereunder, and analyzing possible grounds to
               oppose a relocation required by MNAA;

              A September 11, 2000, memorandum from an in-house lawyer at Colonial
               regarding potential MNAA requested pipeline relocation, including obligations
               for the cost of relocation and citing the 1992 letter; and

              An October 19, 2000, email from Colonial in-house counsel discussing
               obligations of Colonial under the 1976 Easement.

Colonial considers the last three documents to be confidential and privileged.

       These documents demonstrate MNAA’s Counsel was engaged by Colonial to advise it on

the 1976 Easement, which is the same agreement at issue in both these cases, and on pipeline

relocations at BNA directly involving MNAA, including with respect to contractual obligations

regarding pipeline relocations under the 1976 Easement. MNAA’s Counsel now is adverse to

Colonial on behalf of MNAA with respect to the 1976 Easement, including seeking

interpretation and enforcement by the Court of the 1976 Easement and involving the same or

substantially related matters or issues on which it previously represented Colonial. (See, e.g.,

Case No. 3:20-cv-00809, Doc. No. 1-1, MNAA Complaint ¶ 31 (“Airport seeks the declaratory

judgment of this Court that it is Colonial’s obligation to relocate the Pipeline at its sole cost and

expense pursuant to the express contract terms of the [1976] Easement . . . .”) (emphasis

added); Id. at ¶ 29 (quoting the 1976 Easement as the basis for the declaratory relief sought). See

also, Case No. 3:20-cv-00666, Doc. No. 34, MNAA Counterclaim ¶¶ 36-42 (asserting breach of



                                                 6

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 6 of 19 PageID #: 571
contract action against Colonial based on alleged breach of express and implied provisions of the

1976 Easement).

       On or about February 12, 2021, counsel for Colonial informed MNAA’s Counsel that

Colonial believed MNAA’s Counsel has a conflict in its continued representation of MNAA in

the lawsuits.   On or about February 19, 2021, MNAA’s lead litigation counsel stated to

Colonial’s counsel by telephone he had read the Colonial Files requested by Colonial that

MNAA’s Counsel had provided as of then (the “Airport Authority” file).             The “Airport

Authority” file contains the documents listed above, except for the Conflicts Check Email, which

was provided later.4

                                    LEGAL STANDARD

       A district court faced with a motion to disqualify “must exercise its judgment with an eye

toward ‘upholding the highest ethical standards of the profession, protecting the interest of the

litigants in being represented by the attorneys of their choosing, protecting the loyalty and

confidences [of clients], and the overriding societal interests in the integrity of the judicial

process.’” See McKinney v. McMeans, 147 F. Supp. 2d 898, 900 (W.D. Tenn. 2001) (quoting

Bartech Indus. v. Int'l Baking Co., 910 F. Supp. 388, 392 (E.D. Tenn. 1996)). The authority to

disqualify attorneys derives from two sources: (1) the local rules of the district court in which

they appear, which typically adopt some form of the Rules of Professional Conduct,5 and (2)

standards developed under federal law. See Bartech Indus., Inc., 910 F. Supp. at 392 (“since


4
  Colonial’s counsel sent a letter to MNAA’s Counsel on April 29, 2021, reiterating and
confirming Colonial’s position on the conflict of interest and requesting that MNAA’s Counsel
inform Colonial of its intentions. MNAA’s Counsel responded by letter of May 7, 2021,
indicating it disagreed it should withdraw or be disqualified, but otherwise not addressing the
existence or absence of its conflict of interest in any way.
5
  The U.S. District Court for the Middle District of Tennessee, by Local Rule 83.01, has adopted
Tennessee’s Rules of Professional Conduct.
                                               7

    Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 7 of 19 PageID #: 572
motions to disqualify counsel affect substantive rights of the parties, such motions are decided by

applying standards developed under federal law.”) (citing Cole v. Ruidoso Municipal Schools, 43

F.3d 1373, 1383 (10th Cir. 1994)). In a motion to disqualify, “the movant bears ‘the burden of

proving that opposing counsel should be disqualified.’” See Tennessee Bank & Tr. v. Lowery,

No. CIV. 3:11-0984, 2012 WL 4849968, at *1 (M.D. Tenn. Oct. 11, 2012) (quoting McKinney,

147 F. Supp. 2d at 900). Ultimately, “the decision of whether to disqualify counsel is a matter of

discretion.” See Garland v. Ford Motor Co., No. 2:12-00121, 2015 WL 1401030, at *8 (M.D.

Tenn. Mar. 26, 2015) (noting district courts are given “wide latitude” in making such

determinations) (quoting United States v. Swafford, 512 F.3d 833, 839 (6th Cir. 2008)).

                                           ARGUMENT

       This situation involves a conflict of interest a law firm has where it possesses confidential

information arising from a prior representation on the same or substantially related matters that

are involved in current litigation adverse to the former client. Based on the nature of the services

provided, the Court may conclude that MNAA’s Counsel obtained confidential information from

Colonial. See Tenn. Sup. Ct. R. 8, RPC 1.9, cmt. 3(e) (“[A] preliminary conclusion about the

possession of such information may be based on the nature of the services the lawyer provided

the former client and information that would in ordinary practice be learned by a lawyer

providing such services.”). Here, MNAA’s Counsel has confidential information, and its lead

counsel has read at least some of it.

       Both the ABA Model Rules of Professional Conduct as well as the Tennessee Rules of

Professional Conduct prevent attorneys from disclosing confidential client information. See

Tenn. Sup. Ct. Rule R. 8, RPC 1.6, cmt. 2 (“A fundamental principle in the client-lawyer

relationship is that . . . the lawyer must not reveal information relating to the representation . . .



                                                  8

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 8 of 19 PageID #: 573
This contributes to the trust that is the hallmark of the client-lawyer relationship.”); see also

ABA Model Rules of Prof’l Conduct R. 1.6. This duty does not end when the relationship

terminates. See Tenn. Sup. Ct. R. 8, RPC 1.9. “Clients must feel free to share confidences with

their lawyers. This will not occur if we permit lawyers to be today’s confidants and tomorrow’s

adversaries.” See Clinard v. Blackwood, 46 S.W.3d 177, 188 (Tenn. 2001) (quoting Penn Mut.

Life Ins. Co. v. Cleveland Mall Assocs., 841 F. Supp. 815, 818 (E.D. Tenn. 1993)) (holding that a

serious appearance of impropriety mandated disqualification of the Waller law firm, despite the

use of screening procedures, where the attorney who represented the former client switched sides

during the pending litigation).

       Here, MNAA’s Counsel has not complied with its duties to Colonial as a former client

under the applicable rules. If the Court does not disqualify it from further participating in these

cases, the situation will continue. There are two grounds upon which the Court may disqualify

MNAA’s Counsel: (1) Tennessee Rules of Professional Conduct 1.9 and 1.10, which prevent an

attorney and his firm from representing a former client’s adversary in a similar or substantially

related matter and (2) the Sixth Circuit’s three-part test for disqualification as established in

Dana Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900 F.2d 882 (6th Cir. 1990).

Disqualification is appropriate and necessary because (1) a past attorney-client relationship exists

between MNAA’s Counsel and Colonial, (2) MNAA’s Counsel currently represents Colonial’s

adversary in a similar and substantially related matter, and (3) MNAA’s Counsel has, and its lead

litigation counsel has read, Colonial’s confidential information, which could be used, even

inadvertently, to further MNAA’s position and prejudice Colonial in these lawsuits.




                                                 9

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 9 of 19 PageID #: 574
I.        The Tennessee Rules of Professional Conduct Prevent MNAA’s Counsel from
          Further Representing MNAA.

          Generally, federal courts have “adopted the ethical rules promulgated by the Supreme

Court [of the state] in which the federal court sits.” McKinney, 147 F. Supp. 2d at 900. This

Court has adopted Tennessee’s Rules of Professional Conduct6 and looks to these rules for

guidance when analyzing motions to disqualify counsel for conflicts of interests with former

clients. See M.D. Tenn. R. 83.01(c)(6) (“The standard of professional conduct of the members

of the bar of this Court shall include the current Tennessee Rules of Professional Conduct”); see

Barker v. Pro. Educators of Tennessee, No. 3:12-CV-0044, 2012 WL 1900920, at *3 (M.D.

Tenn. May 23, 2012) (“In analyzing motions to disqualify counsel for conflicts of interest with

former clients, the court will look to Tennessee’s Rules of Professional Conduct for guidance.”).

“The proper mechanism for bringing alleged unethical conduct to the attention of the court is

through a motion to disqualify.” See Bartech Indus., Inc., 910 F. Supp. at 392.

          Tennessee Rule of Professional Conduct 1.9 prohibits attorneys at MNAA’s Counsel who

formerly represented Colonial with respect to easement and relocation issues from representing

MNAA in the Relocation Lawsuit.          Although the attorney at MNAA’s Counsel primarily

responsible for this conflict has departed, the conflict is nevertheless imputed to the current

attorneys at MNAA’s Counsel. Under Rule 1.10, when a lawyer has terminated association with

a firm, the firm is prohibited from representing an entity with interests materially adverse to the

former client if: “the matter is the same or substantially related . . . and any lawyer remaining in

the firm has information protected by RPCs 1.6 and 1.9(c) that is material to the matter.” See

Tenn. Sup. Ct. R. 8, RPC 1.10(b). Here, MNAA’s Counsel has, and lead litigation counsel has




6
    Tennessee’s Rules of Professional Conduct are set forth by Tennessee Supreme Court Rule 8.
                                                10

     Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 10 of 19 PageID #: 575
reviewed, files containing Colonial’s confidential information. Accordingly, MNAA’s Counsel

should be disqualified.

        A.      MNAA’s Counsel Previously Represented Colonial regarding the Same or
                Substantially Related Matters.

        Tennessee Rule of Professional Conduct 1.9(a) prohibits attorneys from representing

other entities in matters that are materially adverse and substantially related to the attorneys’

representation of former clients. Rule 1.9 governs lawyers’ duties to former clients, and provides

in pertinent part:

        (a) A lawyer who has formerly represented a client in a matter shall not
            thereafter represent another person in the same or a substantially related
            matter in which that person’s interests are materially adverse to the interests
            of the former client unless the former client gives informed consent,
            confirmed in writing.

Tenn. Sup. Ct. R. 8, RPC 1.9(a) (emphasis added). Matters are “substantially related” if: (1) they

involve the same transaction or legal dispute or other work the lawyer performed for the

former client, or (2) there is a substantial risk that confidential factual information that

would normally have been obtained in the prior representation would materially advance

the client’s position in the subsequent matter, unless that information has become generally

known. See Tenn. Sup. Ct. R. 8, RPC 1.9, cmt. 3–3(c) (emphasis added).7 This rule prohibits

MNAA’s Counsel from representing MNAA in this matter.



7 The latter scenario, also known as the substantial relationship test, “attempts to avoid requiring
actual disclosure of confidential information by focusing upon the general features of the matters
involved and inferences as to the likelihood that confidences were imparted by the former client
that could be used to adverse effect in the subsequent representation.” See Tenn. Sup. Ct. R. 8,
RPC 1.9, cmt. 3(e). Therefore, “a former client is not required to reveal the confidential
information learned by the lawyer in order to establish a substantial risk that the lawyer has
confidential information to use in the subsequent matter.” Id. Rather, “a preliminary conclusion
about the possession of such information may be based on the nature of the services the lawyer
provided the former client and information that would in ordinary practice be learned by a
lawyer providing such services.” Id.
                                                11

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 11 of 19 PageID #: 576
       There is no question attorneys previously associated with MNAA’s Counsel represented

Colonial. Moreover, it is clear they represented Colonial with respect to the same easement

agreement and with respect to relocation issues or obligations regarding BNA that are involved

now in these lawsuits. This is obvious from the Conflicts Check Email that indicates MNAA’s

Counsel opened a new matter for Colonial regarding the “relocation of pipeline on property

newly acquired by Airport Authority – Determine contractual obligations to relocate based on

easement agreements between CPC and Airport Authority for existing property owned by

Airport Authority.” (emphasis added). The same or substantially related matters on which

Colonial sought legal advice and on which MNAA’s Counsel was engaged to advise Colonial

back in 2001 to 2004 are part of what is now in dispute – squarely in the Relocation Lawsuit

with respect to obligations under Sections 3 – only now MNAA’s Counsel represents Colonial’s

adversary.

       MNAA’s Counsel’s representation of MNAA in the Line Strike Case also is substantially

related to MNAA’s Counsel’s former representation of Colonial, since that case also involves the

1976 Easement and asks the Court to interpret and apply its terms. Issues in the Line Strike Case

include whether the line strike constitutes a material breach of the 1976 Easement by MNAA

(including the covenant of good faith and fair dealing implied therein), MNAA’s counterclaim

against Colonial in the Line Strike Case for breach of the 1976 Easement, and other effects of the

line strike on the parties’ obligations under that Agreement. (See e.g., Case No. 3:20-cv-00666,

Doc. No. 26, Colonial Amended Complaint ¶¶ 58-68; Doc No. 28, MNAA Counterclaim ¶¶ 36-

42.) There is a substantial risk MNAA’s Counsel could use, even inadvertently, confidential

information it obtained in its prior representation of Colonial to materially advance MNAA’s




                                               12

  Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 12 of 19 PageID #: 577
position or prejudice Colonial’s position in the Line Strike Case, especially in light of the

coordinated case management and discovery in the two cases.

        Finally, MNAA’s counsel did not contact Colonial to seek its consent, and Colonial has

not given its informed, written consent, that would allow MNAA’s Counsel to continue to

represent MNAA in these lawsuits under the Rule.8 For these reasons, MNAA’s Counsel has a

conflict of interest and may not represent MNAA here.

        B.     Rule 1.10 Imputes the Conflict of Interest to the Entire MNAA’s Counsel
               Firm.

        Tennessee Rule of Professional Conduct 1.10 imputes any MNAA’s Counsel attorney’s

conflict of interest to the entire firm. Rule 1.10(a) states, “[w]hile lawyers are associated in a

firm, none of them shall knowingly represent a client when any one of them practicing alone

would be prohibited from doing so by [Rules] 1.7, 1.9 or 2.2 . . . .” Tenn. Sup. Ct. R. 8, RPC

1.10(a). Under this rule, “a firm of lawyers is essentially one lawyer.” Id.

        Here, Rule 1.9 prohibits any MNAA’s Counsel attorney who previously worked on

Colonial matters involving the 1976 Easement and involving pipeline relocation from

representing MNAA in these cases. Rule 1.10(a) imputes their conflict of interest to the entire

firm.

        When an attorney has terminated association with a firm, attorneys in that firm may

represent a person with interests materially adverse to the formerly associated attorney’s clients,

unless “(1) the matter is the same or substantially related to that in which the formerly

associated lawyer represented the client; and (2) any lawyer remaining in the firm has



8
  Earlier this year, Colonial and MNAA, through counsel, entered into a limited consent or
waiver that allowed them to postpone resolution of any conflict of interest issues for a period of
time to allow for mediation sessions and related activities to occur. While efforts to resolve the
cases continue, the period covered by the limited consent has ended.
                                                13

    Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 13 of 19 PageID #: 578
information protected by RPCs 1.6 and 1.9(c) that is material to the matter.” See Tenn.

Sup. Ct. R. 8, RPC 1.10(b) (emphases added).          As detailed above, MNAA’s Counsel’s

representation of MNAA in the lawsuits implicates both of these principles.

       Section 124 of the Restatement (Third) of the Law Governing Lawyers takes a pragmatic

view of the need for imputation even after the attorney who previously represented the client

departs. It provides:

       During the time that a personally prohibited lawyer is associated with another
       lawyer, law firm, or other organization to which prohibition is imputed under
       §123, the lawyer could reveal confidential information to any other lawyer within
       the organization. Accordingly, imputed prohibition of all lawyers in the firm is
       appropriately required by §123. However, after the personally prohibited lawyer
       has left the firm, an irrebuttable presumption of continued sharing of client
       confidences or continued disloyalty induced by the affiliation is no longer
       justified.

       The lawyers remaining in the affiliation may rebut the presumption that
       confidential information was shared during the period of actual affiliation. They
       have the burden of persuasion concerning three facts: (1) that no material
       confidential client information relevant to the matter was revealed to any
       lawyer remaining in the firm; (2) that the firm does not now possess or have
       access to sources of client confidential information, particularly client
       documents or files; and (3) that the personally prohibited lawyer will not
       share fees in the matter so as to have an interest in the representation.

See Restatement (Third) of the Law Governing Lawyers § 124, cmt. c(i) (emphasis added).

       MNAA’s Counsel cannot meet its burden of overcoming the preliminary conclusion the

Court may make and establishing that no attorney remaining at the firm has information

protected by Rule 1.6 or Rule 1.9(c). Not only does MNAA’s Counsel currently “have access

to” Colonial’s confidential files, MNAA’s lead litigation counsel has acknowledged that he has

“accessed” and reviewed at least some of those confidential files. There is no question

imputation should apply to MNAA’s Counsel. Thus, Rule 1.10(b) mandates MNAA’s Counsel’s

disqualification.



                                               14

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 14 of 19 PageID #: 579
II.      The Sixth Circuit’s Three-Part Test in the Dana Decision Mandates MNAA’s
         Counsel’s Disqualification from Further Representing MNAA.

         MNAA’s Counsel’s ongoing representation of MNAA in the lawsuits meets all three

prongs of the test for disqualification in Dana Corp. v. Blue Cross & Blue Shield Mut. of N.

Ohio, 900 F.2d 882, 889 (6th Cir. 1990).9

         Federal district courts also derive their authority to disqualify attorneys from substantive

federal law. See Bartech Indus., Inc., 910 F. Supp. at 392. The Sixth Circuit has adopted a

three-part test for determining whether disqualification of counsel is appropriate: “(1) a past

attorney-client relationship existed between the party seeking disqualification and the attorney it

seeks to disqualify; (2) the subject matter of those relationships was/is substantially related; and

(3) the attorney acquired confidential information from the party seeking disqualification.” See

Dana Corp., 900 F.2d at 889 (6th Cir. 1990).

         That a past attorney-client relationship existed between Colonial and MNAA’s Counsel

cannot be disputed. A past attorney-client relationship encompasses a firm’s relationship with a

client when the conflict of interest is imputed to the firm under the applicable Rules of

9
 District courts in Tennessee have stated, “[s]ince the promulgation of the [Rules of Professional
Conduct], the federal courts in Tennessee no longer apply the Dana test in deciding whether a
conflict of interest warrants attorney disqualification.” See Harbin Enterprises Gen. P'ship v.
Ingram Micro Inc., No. 05-2942 MA/V, 2007 WL 9710345, at *5 (W.D. Tenn. Aug. 15, 2007).
The Sixth Circuit has contemplated how the Dana analysis operates in conjunction with the local
rules of professional conduct of the state in which the federal district court sits. See Bowers v.
Ophthalmology Grp., 733 F.3d 647, 651 (6th Cir. 2013) (“Our decisions have not made clear
how the Dana analysis operates in conjunction with this court’s rule that attorneys are ‘subject to
the rules of professional conduct or other equivalent rules of the state where the attorney’s
principal office is located.’”) (quoting 6th Cir. R. 46(b)). In Bowers, which applied the Kentucky
Rules of Professional Conduct, the court noted that the effect of using the Rules of Professional
Conduct “in place of or in conjunction with” the Dana analysis “is minimal at best because the
relevant Kentucky Rule is essentially the same . . . .” Id. Tennessee’s rule regarding duties to
former clients is substantially similar to Kentucky’s rule. Compare Tenn. Sup. Ct. R. 8, RPC
1.9(a) with Ky. S. Ct. R. 3.130(1.9)(a). However, the Bowers holding is nevertheless explicitly
based on a Dana analysis and not stated in terms of the Rules of Professional Conduct. Bowers,
733 F.3d at 654.
                                                 15

      Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 15 of 19 PageID #: 580
Professional Conduct. See Bowers v. Ophthalmology Group, 733 F.3d 647, 650 n.1 (6th Cir.

2013) (citing, inter alia, Model Rules of Prof’l Conduct R. 1.9, cmt 4). As established, Rule

1.10 imputes the conflict of interest created by the attorneys at MNAA’s Counsel who previously

represented Colonial with respect to the 1976 Easement and relocation issues to the entire firm.

Thus, the first prong of the Dana test is satisfied.

        Further, as discussed above, the subject matter of MNAA’s Counsel’s former relationship

with Colonial is substantially related to its present relationship with MNAA. “[T]he

representations are substantially related if they involve the same client and the matters or

transactions in question are relevantly interconnected or reveal the client’s pattern of conduct.”

See Bowers, 733 F.3d at 652 (quoting Koch v. Koch Indus., 798 F. Supp. 1525, 1536 (D. Kan.

1992)); see also In re Buchanan, 25 B.R. 162, 168 (Bankr. E.D. Tenn. 1982) (“A motion to

disqualify should be sustained if a substantial relationship exists between the matters involved in

the former representation of a client and those in a pending suit in which the interest of a second

client is adverse to that of the first client. Establishment of such a ‘substantial relationship’ is

ordinarily sufficient to require disqualification.”) (internal citations omitted).

        Finally, as discussed above, the attorneys with MNAA’s Counsel who represented

Colonial acquired pertinent confidential information from Colonial through the prior

representation regarding the 1976 Easement and regarding the relocation matters. As discussed,

that MNAA’s Counsel obtained that confidential information from Colonial may be

preliminarily concluded based on the nature of the services provided. See Tenn. Sup. Ct. R. 8,

RPC 1.9, cmt. 3(e) (“[A] preliminary conclusion about the possession of such information may

be based on the nature of the services the lawyer provided the former client and information that

would in ordinary practice be learned by a lawyer providing such services.”). Moreover, even



                                                  16

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 16 of 19 PageID #: 581
beyond just a preliminary conclusion in this matter, it is evident MNAA’s Counsel actually has

confidential information from Colonial, and MNAA’s lead litigation counsel has read at least

some of it. MNAA’s Counsel must be disqualified under the Dana test.

                                         CONCLUSION

       This motion is not being filed lightly, and only after due consideration regarding the

nature of the prior representation of Colonial by MNAA’s Counsel, the nature of the information

involved in that representation, and efforts to avoid this motion, including extensive attempts to

resolve these lawsuits and previously raising this conflict of interest with MNAA’s Counsel. In

light of the fact that depositions likely will occur in these cases in the very near future, which

creates the greatest potential so far that Colonial would be prejudiced by the conflict of interest

that is the subject of this motion, Colonial has no choice but to raise this matter and ask this

Court to address this situation. Based on all of the forgoing, Colonial respectfully asks this Court

to disqualify MNAA’s Counsel from further representing MNAA in these lawsuits.




                                                17

   Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 17 of 19 PageID #: 582
                                 Respectfully submitted,

                                 /s/ John S. Golwen
                                 John S. Golwen (TN Bar No. 014324)
                                 BASS, BERRY & SIMS, PLC
                                 100 Peabody Place
                                 Suite 1300
                                 Memphis, TN 38103
                                 Direct: (901) 543-5903
                                 Facsimile: (901) 543-5999
                                 Email: jgolwen@bassberry.com

                                 and

                                 L. Wearen Hughes (TN BPR No. 5683)
                                 J. Andrew Goddard (TN BPR No. 6299)
                                 Brian M. Dobbs (TN BAR No. 25855)
                                 BASS, BERRY & SIMS, PLC
                                 150 3rd Ave. S., Suite 2800
                                 Nashville, TN 37201
                                 whughes@bassberry.com
                                 dgoddard@bassberry.com
                                 bdobbs@bassberry.com

                                 Attorneys for Colonial Pipeline Company




                                   18

Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 18 of 19 PageID #: 583
                              CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

      Paul S. Davidson
      Travis Parham
      Edward Callaway
      Michael C. Brett
      Waller Lansden Dortch & Davis LLP
      511 Union Street, Suite 2700
      Nashville, Tennessee 37219
      paul.davidson@wallerlaw.com
      travis.parham@wallerlaw.com
      ed.callaway@wallerlaw.com
      mike.brett@wallerlaw.com

      Attorneys for Defendant and Counter-Claimant
      Metropolitan Nashville Airport Authority

      Gary C. Shockley
      Caldwell G. Collins
      Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
      211 Commerce Street
      Nashville, TN 37201
      gshockley@bakerdonelson.com
      cacollins@bakerdonelson.com

      Attorneys for Defendant AECOM Technical Services, Inc.


                                                 /s /John S. Golwen




                                            19

  Case 3:20-cv-00666 Document 71 Filed 05/25/21 Page 19 of 19 PageID #: 584
